Fourth Court of Appeals
                                           San Antonio, Texas
                                                  October 16, 2019

                                               No. 04-19-00672-CR

                                               IN RE John CERDA

                                        Original Mandamus Proceeding 1

                                                      ORDER

       On October 2, 2019, relator filed a petition for writ of mandamus. Because this court does not
have jurisdiction to address relator’s complaint, the petition for writ of mandamus is dismissed for
want of jurisdiction. See TEX. R. APP. P. 52.8(a). We deny relator’s “Request for Publication.”

           It is so ORDERED on October 16, 2019.



                                                                         _____________________________
                                                                         Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2019.

                                                                         _____________________________
                                                                         Luz Estrada,
                                                                         Chief Deputy Clerk




1
    This proceeding arises from a parole panel decision by the State of Texas Board of Pardons and Paroles.